Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 15, 2022

                                     No. 04-22-00125-CV

                    IN THE INTEREST OF S.C. AND M.E.B., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01853
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
        In this accelerated appeal, the reporter’s record was due on March 7, 2022. See TEX. R.
APP. P. 35.1(b). After we granted a first motion for extension of time to file the reporter’s
record, the record was due on March 17, 2022. Before the once-extended due date, court
reporter Judy Mata filed a second notification of late record. She requested an additional ten
days to file the reporter’s record.
        The request is GRANTED; the record is due on March 28, 2022. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court